DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 01/04/2021.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the current sense circuit comprising: a current sense resistor electrically coupled in series with the main switch; a filter resistor comprising a first terminal and a second terminal, the first terminal electrically coupled to a node between the current sense resistor and the main switch, and the second terminal electrically coupled to the current sense input node; a filter capacitor electrically coupled to the current sense input node; and a main switch control node resistor comprising a first terminal and a second terminal, the first terminal directly electrically coupled to the main switch control node, and the second terminal directly electrically coupled to the current sense input node such that, in operation, the main switch control node resistor resets the filter capacitor each time the main switch is turned off before a next turn-on cycle to maximize the ability of the filter capacitor to absorb a spike at the current sense input node caused by turning on the main switch during the next turn-on cycle, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839